Citation Nr: 0301437	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to the service-connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 
to February 1949 and April 1949 to January 1955.  The 
veteran died in April 2000.  The appellant is the widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service 
connection for cause of the veteran's death.


REMAND

At the time of the veteran's death in April 2000, the 
veteran had perfected an appeal for increased disability 
ratings for service-connected generalized anxiety 
disorder, right eye pterygium, deviated nasal septum, and 
duodenal ulcer, and entitlement to special monthly 
compensation based on the need for aid and attendance or 
at the housebound rate.  

The appellant timely filed VA Form 21-534 "Application For 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse Or Child (Including 
Death Compensation If Applicable).  The Board finds that 
the issue of entitlement to accrued benefits is 
intertwined with the issue in appellate status and must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following 
actions:

1.  The RO is requested to ensure that 
all notification and development 
actions required by the Veterans Claims 
Assistance Act of 2000 (VCAA) and the 
implementing regulations are fully 
complied with and satisfied.

2.  The RO is requested to forward the 
veteran's claims folder to a VA 
cardiologist for review and an opinion 
regarding the etiology of the veteran's 
cardiovascular disease.  Request the 
examiner to render an opinion as to 
whether it is as likely as not that the 
veteran's service connected psychiatric 
disorder caused or aggravated the 
cardiovascular disorder or contributed 
materially or substantially too the 
veteran's death.  

3.  The RO is requested to adjudicate 
the issues of entitlement to increased 
disability ratings for service-
connected generalized anxiety disorder, 
right eye pterygium, deviated nasal 
septum, and duodenal ulcer, and 
entitlement to special monthly 
compensation based on the need for aid 
and attendance or at the housebound 
rate for accrued purposes.  If the 
benefit sought is not granted the RO 
should notify the appellant of that 
denial and of her appellate rights.

4.  Thereafter the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought is not 
granted the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
an opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration. By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

